                                      1   Kresta Nora Daly, SBN 199689
                                          BARTH DALY LLP
                                      2   2810 Fifth Street
                                          Davis, California 95618
                                      3   Telephone: (916) 440-8600
                                          Facsimile: (916) 440-9610
                                      4   Email: kdaly@barth-daly.com
                                      5   Attorneys for Defendant
                                          RICARDO GABRIELE-PLAGE
                                      6

                                      7                                  IN THE UNITED STATES DISTRICT COURT

                                      8                             FOR THE EASTERN DISTRICT OF CALIFORNIA

                                      9

                                     10   UNITED STATES OF AMERICA,                              Case No. 2:17-CR-00225-TLN
                                     11                     Plaintiff,
                                                                                                 STIPULATION AND ORDER
                                     12          v.
                                     13   LUIS RUIZ JOSE GAINZA AND RICARDO
B ARTH D ALY LLP
               A TTORNEYS A T L AW




                                          GABRIELE-PLAGE,
                                     14
                                                            Defendants.
                                     15

                                     16          It is hereby stipulated and agreed to between the United States of America through Brian

                                     17   Fogerty, Assistant United States Attorney; defendant Luis Ruiz Jose Gainza through his attorney,

                                     18   Hannah Labaree; and defendant Ricardo Gabriele-Plage through his counsel, Kresta Daly, that:

                                     19          1.         By previous order, this matter was set for a status conference on April 4, 2019.

                                     20          2.         By this stipulation, defendants now seek to move the status hearing to May 9,

                                     21   2019. The defendants seek to exclude time under Local Code T4. Plaintiff does not oppose this

                                     22   request.

                                     23          3.         The parties stipulate and request the Court make the following findings:

                                     24                     (a)     The reason for the continuance is to allow the defense time to investigate,

                                     25   review discovery and examine possible defenses.

                                     26                     (b)     Counsel for defendants believe that failure to grant the above-requested

                                     27   additional time would deny the defense reasonable time necessary for effective preparation,

                                     28   taking into account due diligence.
                                                                                            -1-
                                                     STIPULATION AND ORDER                                          [Case No. 2:17-CR-00225-TLN]
                                      1                   (c)      The government does not object to a continuance.
                                      2                   (d)      Based on the above-stated findings the ends of justice served by continuing
                                      3   the case outweigh the interests of the public and the defendants in a Speedy Trial.
                                      4                   (e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
                                      5   § 3161, et seq., within which trial must commence, the time period of April 4, 2019 through
                                      6   May 9, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local
                                      7   Code T4].
                                      8                   (f)      Nothing in this stipulation and order shall preclude a finding that other
                                      9   provisions of the Speedy Trial Act dictate that additional time periods are excludable from the
                                     10   period.
                                     11             IT IS SO STIPULATED.
                                     12   Dated: March 27, 2019.                  Respectfully submitted,
                                     13
B ARTH D ALY LLP
               A TTORNEYS A T L AW




                                                                                  By      /s/ Kresta Nora Daly for
                                     14                                                   Hannah Labaree
                                                                                          Office of the Federal Defender
                                     15                                                   Attorneys for Luis Ruiz Jose Gainza
                                     16   Dated: March 27, 2019.                  Respectfully submitted,
                                     17
                                                                                  By      /s/ Kresta Nora Daly
                                     18                                                   Kresta Nora Daly
                                                                                          Attorneys for Ricardo Gabriele-Plage
                                     19

                                     20   Dated: March 27, 2019.                  By      /s/ Kresta Nora Daly for
                                                                                          Brian Fogerty
                                     21                                                   Assistant United States Attorney
                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                               STIPULATION AND ORDER              -2-                                   [Case No. 2:17-CR-00225-TLN]
                                      1                                                 ORDER
                                      2          The Court, having received, read and considered the stipulation of the parties, and good
                                      3   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order. The
                                      4   Court specifically finds that the failure to grant a continuance in this case would deny counsel
                                      5   reasonable time necessary for effective preparation, taking into account the exercise of due
                                      6   diligence. The Court finds that the ends of justice to be served by granting the requested
                                      7   continuance outweigh the best interests of the public and defendant in a speedy trial. The Court
                                      8   orders that the time from the date of the parties’ stipulation, up to and including May 9, 2019,
                                      9   shall be excluded from computation of time within which the trial of this case must be
                                     10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv) T4
                                     11   (reasonable time for counsel to prepare) as to all defendants. It is further ordered that the April 4,
                                     12   2019 status conference shall be continued until May 9, 2019, at 9:30 a.m.
                                     13   Dated: March 29, 2019
B ARTH D ALY LLP
               A TTORNEYS A T L AW




                                     14

                                     15

                                     16                                                            Troy L. Nunley
                                                                                                   United States District Judge
                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                          -3-
                                                   STIPULATION AND ORDER                                           [Case No. 2:17-CR-00225-TLN]
